DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 6/16/2022 has been received and will be entered.
Claim(s) 1, 4-9, and 13-15 is/are pending.
Claim(s) 1, 13, and 14 is/are currently amended.
Claim(s) 2-3 and 10-12 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022 was filed after the mailing date of the Final Office Action on 3/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Double Patenting
	I. Duplicate Claims.
With respect to the warning that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, cancellation of Claim 11 moots the warning. The warning is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1, 5, 6, 7, and 11 under 35 U.S.C. 102(a)(1) as being anticiapted by JP 2017-001919 to NEC Corp (“NEC”) (01-2017; C01B 32/152, cited by Applicants), as understood, the Remarks rely on incorporation of a dependent claim objected to as allowable but dependent upon a rejected base claim. (Remarks of 6/16/2022 at 6). This is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 1, 5, 6, 7, and 11 under 35 U.S.C. 103 as being unpatentable over JP 2007-001919 to NEC Corp (“NEC”) (01-2017; C01B 32/152, cited by Applicants) , as understood, the Remarks rely on incorporation of a dependent claim objected to as allowable but dependent upon a rejected base claim. (Remarks of 6/16/2022 at 6). This is persuasive. The rejection is WITHDRAWN. 
III. With respect to the rejection of Claim(s) 1, 4, 5, 6, 7, 8, 9 and 11 under 35 U.S.C. 103 as being unpatentable over JP 2007-001919 to NEC Corp (“NEC”) (01-2017; C01B 32/152, cited by Applicants) in view of: (i) JP 2007-254212 to NOF Corp. (“NOF”) (10-2007; B82B1/00, cited by Applicants), as understood, the Remarks rely on incorporation of a dependent claim objected to as allowable but dependent upon a rejected base claim. (Remarks of 6/16/2022 at 6). This is persuasive. The rejection is WITHDRAWN. 
IV. With respect to the rejection of Claim(s) 1, 4, 5, 6, 7, 8, 9 and 11 under 35 U.S.C. 103 as being unpatentable over JP 2007-001919 to NEC Corp (“NEC”) (01-2017; C01B 32/152, cited by Applicants) in view of: (i) JP 2007-254212 to NOF Corp. (“NOF”) (10-2007; B82B1/00, cited by Applicants), and further in view of: (ii) Aladag, et al., Experimental investigations of the viscosity of nanofluids at low temperatures, Applied Energy 2012; 97: 876-880 (hereinafter “Aladag at __”), as understood, the Remarks rely on incorporation of a dependent claim objected to as allowable but dependent upon a rejected base claim. (Remarks of 6/16/2022 at 6). This is persuasive. The rejection is WITHDRAWN. 

Allowable Subject Matter
I. Claims 1, 4-9, and 13-15 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736